—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered April 19, 1993, convicting him of attempted burglary in the third degree, upon a jury verdict, and imposing sentence.
*734Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s summation remarks constituted a fair response to the defense counsel’s summation (see, People v Sumpter, 192 AD2d 628).
Additionally, the trial court’s refusal to give an expanded identification charge was not error. The charge properly instructed the jury as to both the People’s burden of proving identification beyond a reasonable doubt, and the general factors relevant to an evaluation of the witness’s veracity and the accuracy of his observations (see, People v Whalen, 59 NY2d 273, 279; People v Navallo, 186 AD2d 156; People v Sorrentino, 138 AD2d 760). While the court’s charge on identification may not have been as extensive as the one suggested by the Daniels case (see, People v Daniels, 88 AD2d 392), it was more than "bare bones” and adequately focused the jury’s attention to the necessity of carefully evaluating the identification testimony (see, People v Martinez, 186 AD2d 824). Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.